 



Exhibit 10.19
Schedule of Officer Compensation
The following table sets forth the annual base salary levels of Strators’ Named
Executive Officers for 2005 and 2004:

                      Name   Position   2005   2004
Phillip A. Harris
  President & Chief Executive Officer   $240,000     N/A  
Barry Hollingsworth
  Vice President, Finance & Chief Financial Officer   $145,000     N/A  
Richard C.E. Durrant
  Executive Vice President   $143,042     $137,500  
Joe Norwood
  Executive Vice President   $238,000     $238,000  
Newell V. Starks
  Chief Strategy Officer   $168,000     $168,000  

